PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Peel et al.
Application No. 16/366,760
Filed: March 27, 2019
Attorney Docket No. 62000US02
For: CAMERA SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a) filed 
March 15, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed November 25, 2020. The issue fee was timely paid on February 25, 2021.  Accordingly, the application became abandoned on February 26, 2021.  A Notice of Abandonment was mailed March 2, 2021 and supplemented on March 3, 2021. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D). 




With regards to requirement (1), the Office acknowledges the Corrected Application Data Sheet (ADS), which is being construed as a Request under 37 CFR 1.46(c) to update the Applicant, and Substitute Statements for Inventor Eduardo Lorenzo Garcia Elizondo.
However, as set forth in MPEP section 21 1.02(a)(II), “[a]n amendment or ADS filed after final rejection or allowance is not entered as a matter of right and must be filed in compliance with 37 CFR 1.116 or 1.312, respectively.” Furthermore, any submission under 37 CFR 1.312 must be made before or with payment of the issue fee. See 37 CFR 1.312. Because the issue fee has already been submitted on February 25, 2021, entry of a corrected ADS would not be permitted without also filing a petition under 37 CFR 1.313(c)(2). See MPEP 1308.
Until a request under 37 CFR 1.46(c) has been approved and the Applicant has been updated, the Substitute Statement is not considered properly signed. Petitioner is reminded that the Substitute Statement will need to be resubmitted as the Applicant signing the statement must be the Applicant of record at the time of submission and not the a corporate officer of the applicant. The relationship of the applicant to the non-signing inventor has been set forth as “joint inventor.”
As such, in addition to a renewed petition to revive, petitioner must submit a petition to withdraw from issue under CFR 1.313 with a Request for Continued Examination (RCE) and the required fees.
Once these conditions have been satisfied, the request to correct the Applicant under 37 CFR 1.46(c) can be processed.
Further correspondence with respect to this matter should be delivered through one of the following mediums:


By mail:		Mail Stop PETITIONS	
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions





By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Joy Dobbs at (571) 272-3001.



/Michelle R. Eason/ 
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions   





    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).